In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 14-897V
                                          (Not to be published)

*****************************
                                                   *
BUNTLY WILLARD and KRISTIN                         *
WILLARD, Legal Representatives of a Minor          *
Child, N.W.,                                       *
                                                   *
                    Petitioners,                   *                      Filed: August 27, 2015
                                                   *
              v.                                   *                      Decision by Stipulation; Damages;
                                                   *                      Influenza (“Flu”) Vaccine;
                                                   *                      Acute Disseminated
SECRETARY OF HEALTH AND                            *                      Encephalomyelitis (“ADEM”)
HUMAN SERVICES,                                    *
                                                   *
                    Respondent.                    *
                                                   *
*****************************
Michael Adly Baseluos, San Antonio, TX, for Petitioners.

Gordon Elliot Shemin, U.S. Dep’t of Justice, Washington, DC, for Respondent

                                  DECISION AWARDING DAMAGES1

        On September 23, 2014, Petitioners Buntly Willard and Kristin Willard, Legal
Representatives of a Minor Child, N.W., filed a petition seeking compensation under the National
Vaccine Injury Compensation Program.2 Petitioners allege that N.W. suffered Acute Disseminated
Encephalomyelitis (“ADEM”) and related complications as a result of receiving an influenza
(“flu”) vaccine.

1
  Because this decision contains a reasoned explanation for my action in this case, I will post this decision on the
United States Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the posted decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to the public.
(Id.)
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C.A. ' 300aa-10-' 300aa-34 (West
1991 & Supp. 2002). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. ' 300aa.
        Respondent denies that N.W.’s ADEM and any related medical problems were caused by
the receipt of the flu vaccine. Nonetheless both parties, while maintaining their above-stated
positions, agreed in a stipulation filed August 21, 2015, that the issues before them can be settled
and that a decision should be entered awarding Petitioners compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
is reasonable. I therefore adopt it as my decision in awarding damages on the terms set forth
therein.

         The stipulation awards:

                 A lump sum of $10,000.00, in the form of a check payable to Petitioners. This
                 amount represents compensation for past unreimbursable medical expenses; and

                 A lump sum of $55,000.00 in the form of a check payable to Petitioners as
                 guardians/conservators of N.W.’s estate. This amount represents compensation for
                 all remaining damages that would be available under 42 U.S.C. § 300aa-15(a).

Stipulation ¶ 8.

        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioners. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk
of the court is directed to enter judgment herewith.3


         IT IS SO ORDERED.

                                                                     /s/ Brian H. Corcoran
                                                                        Brian H. Corcoran
                                                                        Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by jointly filing notice renouncing their
right to seek review.

                                                          2
Case 1:14-vv-00897-UNJ Document 21 Filed 08/21/15 Page 1 of 6
Case 1:14-vv-00897-UNJ Document 21 Filed 08/21/15 Page 2 of 6
Case 1:14-vv-00897-UNJ Document 21 Filed 08/21/15 Page 3 of 6
Case 1:14-vv-00897-UNJ Document 21 Filed 08/21/15 Page 4 of 6
Case 1:14-vv-00897-UNJ Document 21 Filed 08/21/15 Page 5 of 6
Case 1:14-vv-00897-UNJ Document 21 Filed 08/21/15 Page 6 of 6